EXHIBIT 10.2

CORECIVIC, INC.

performance -Based RESTRICTED SHARE UNIT AWARD AGREEMENT

(2020 Stock Incentive Plan)

This performance-Based RESTRICTED SHARE UNIT AWARD AGREEMENT (together with the
election form pursuant to Section 7 hereof, the “Agreement”) is made thisday
of ,, (the “Grant Date”), by and between CoreCivic, Inc., a Maryland corporation
(together with its Subsidiaries, the “Company”), and(the “Recipient”).
Capitalized terms not otherwise defined herein (or in an election form executed
pursuant to Section 7 hereof) shall have the meaning ascribed to such terms in
the CoreCivic, Inc. 2020 Stock Incentive Plan (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted share units; and

WHEREAS, pursuant to the Plan, the Committee has granted an award of restricted
share units to the Recipient as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.

Grant of Restricted Share Units.

 

(a)The Company hereby grants to the Recipient an award (the “Award”)
of             restricted share units (the “Restricted Share Units”) on the
terms and conditions set forth in this Agreement and the Plan. A bookkeeping
unit will be maintained by the Company to keep track of the Restricted Share
Units and any Dividend Equivalent Units (as defined below) or other dividend
equivalent rights that may accrue as provided in Section 4.

 

(b)The Recipient’s rights with respect to any unvested portion of the Award
shall remain forfeitable at all times prior to the applicable Vesting Date of
such portion of the Award, and such rights shall vest or terminate in accordance
with Section 2 hereof. The Award may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Recipient other than by
will or the laws of descent and distribution or as otherwise permitted by the
Plan.

 

2.Vesting of the Award.

 

(a)Except as otherwise provided herein, the Restricted Share Units are allocated
equally among three annual performance periods,,, (each being a “Performance
Period”), for which annual Performance Objective(s) are determined by the
Committee by the ninetieth (90th) day after the commencement of each applicable
Performance Period (each being a “Determination Date”).  Such Performance
Objectives shall be delivered to the Recipient by the Company as soon as
reasonably practicable following the applicable Determination Date.  Except as
otherwise provided herein, up to one hundred eighty percent (180%) of the
portion of the Restricted Share Units allocated to each Performance Period
granted hereby may vest on each anniversary date of the applicable Determination
Date based on and to the extent of the satisfaction of the applicable
Performance Objectives for such Performance Period (as determined by the
Committee in its sole discretion) and otherwise subject to the limitations set
forth herein (each such date being a “Vesting Date”).  Any Restricted Share
Units that do not vest pursuant to the preceding sentence shall automatically
and without notice be forfeited as of the applicable Vesting Date.    

 

(b)Except as otherwise determined by the Committee, in the event that the
Recipient’s employment with the Company or its Affiliates terminates (other than
by reason of Recipient’s death, Disability or Retirement) prior to an applicable
Vesting Date and prior to the occurrence of a Change in Control, the Recipient
shall automatically and without notice forfeit all then unvested Restricted
Share Units (including any related dividend equivalent rights awarded pursuant
to Section 4 hereof), and the Recipient (and any of Recipient’s successors,
heirs, assigns, or personal representatives) shall cease to have any rights or
interests in such forfeited Restricted Share Units (including any related
dividend equivalent rights awarded pursuant to Section 4 hereof).

1

--------------------------------------------------------------------------------

 

 

(c)If, while Recipient is in the employ of the Company or its Affiliates, (i)
Recipient shall die, (ii) Recipient shall separate from employment with the
Company on account of a Disability, or (iii) the Company undergoes a Change in
Control, then in any such case one hundred percent (100%) of the then unvested
and outstanding Restricted Share Units (including any related dividend
equivalent rights awarded pursuant to Section 4 hereof) shall become immediately
vested and non-forfeitable (to the extent not previously forfeited) at the
“target level” for any such Restricted Share Units, and the Shares shall
thereafter be issued to the Recipient (or to the Recipient’s successor pursuant
to Section 1(b) as the case may be).

 

(d)Notwithstanding anything contained herein to the contrary, if the Recipient’s
employment is terminated due to Retirement after December 31 of any fiscal year,
but prior to the next succeeding Vesting Date, then that portion of the
Restricted Share Units (including any related dividend equivalent rights awarded
pursuant to Section 4 hereof) that would vest on such succeeding Vesting Date in
accordance with the achievement, if any, of the Performance Objectives
established with respect to the immediately preceding Performance Period, shall
vest on such Vesting Date, notwithstanding that Recipient is no longer in the
employ of the Company or its Affiliates.  Thereafter, all remaining unvested
Restricted Share Units (if any) shall automatically and without notice be
forfeited, and Recipient (and any of Recipient’s successors, heirs, assigns, or
personal representatives) shall cease to have any rights or interests in such
forfeited Restricted Share Units (including any related dividend equivalent
rights awarded pursuant to Section 4 hereof).

 

3.Payment of Vested Restricted Share Units. Recipient shall be entitled to
receive the number of Shares equal to the number of vested Restricted Share
Units (and any related Dividend Equivalent Units described in Section 4) whose
restrictions have lapsed pursuant to Section 2, together with any cash-based
dividend equivalent rights relating to such vested Restricted Share Units. Upon
the vesting of any Restricted Share Units pursuant to Section 2, an appropriate
book entry shall evidence the issuance of Shares, and any cash-based dividend
equivalent rights shall be paid, to the Recipient (or to the executors or
administrators of Recipient’s estate in the event of Recipient’s death) as soon
as practicable thereafter (subject to Recipient’s election of a deferred payment
date pursuant to Section 7 of this Agreement).

 

4.Dividend Equivalent Rights. Recipient shall receive dividend equivalent rights
in respect of the maximum number of Restricted Share Units that could vest
pursuant to this Agreement at the time of any payment of dividends to
stockholders on Shares. At the Company’s option, the Restricted Share Units will
be credited with either (a) additional Restricted Share Units (the “Dividend
Equivalent Units”) (including fractional units) for cash dividends paid on
Shares in an amount determined by (i) multiplying the cash dividend paid per
Share by the number of Restricted Share Units (and previously credited Dividend
Equivalent Units) outstanding and unpaid, and (ii) dividing the product
determined above by the Fair Market Value of a Share, in each case, on the
dividend record date; or (b) a cash amount equal to the amount that would be
payable to the Recipient as a stockholder in respect of a number of Shares equal
to the number of Restricted Share Units (and previously credited Dividend
Equivalent Units) outstanding and unpaid as of the dividend record date;
provided, that cash-based dividend equivalent rights described in subparagraph
(b) shall be credited unless the Committee affirmatively elects to credit
Dividend Equivalent Units. The Restricted Share Units will be credited with
Dividend Equivalent Units for stock dividends paid on Shares by multiplying the
stock dividend paid per Share by the number of Restricted Share Units (and
previously credited Dividend Equivalent Units) outstanding and unpaid on the
dividend record date.  Each Dividend Equivalent Unit has a value equal to one
Share, and partial Dividend Equivalent Units will be rounded down to the nearest
whole Share if so determined by the Committee. Each Dividend Equivalent Unit or
cash-based dividend equivalent right will vest and be settled or payable at the
same time as the Restricted Share Units to which such Dividend Equivalent Unit
or cash amount relates and shall be forfeited if the underlying Restricted Share
Unit does not vest in accordance with this Agreement.

 

5.Rights as a Stockholder. Except as provided above, the Recipient shall not
have voting or any other rights as a stockholder of the Company with respect to
the Restricted Share Units. Recipient will obtain full voting and other rights
as a stockholder of the Company upon the settlement of Restricted Share Units in
Shares.

 

6.Plan Governs. The Recipient hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. This Agreement
shall be construed in accordance and consistent with, and

2

--------------------------------------------------------------------------------

 

subject to, the terms of the Plan, and in the case of any inconsistency between
the terms of this Agreement and the terms of the Plan, the terms of the Plan
shall govern.

 

7.Deferral Rights. Notwithstanding any other provision of this Agreement, the
Recipient may elect to defer the receipt of the Shares upon the occurrence of
any applicable Vesting Date until such times as are approved by the Committee
and are set forth in the Recipient’s applicable deferral election form. All
deferral elections made by the Recipient pursuant to this Section 7 shall be
made in accordance with (i) the applicable election form provided by the
Committee and (ii) Section 409A of the Code. If the Recipient does not timely
elect to defer the receipt of Shares pursuant to this Section 7, then such
Shares shall be paid to the Recipient in accordance with Sections 2 and 3 of
this Agreement.

 

8.Withholding of Taxes. The Recipient acknowledges that the Recipient (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the grant, vesting and settlement of this Award of Restricted Share
Units. The Recipient shall remit to the Company a cash amount sufficient to
satisfy, in whole or in part, any federal, state and local withholding tax
requirements arising in connection herewith prior to the delivery of any Shares.
The Committee may, in its sole discretion, (a) require or allow the Recipient to
satisfy, in whole or in part, any such withholding tax requirements by having
the Company, upon any delivery of Shares pursuant to this Agreement (or an
applicable election form executed by the Recipient pursuant to Section 7 of this
Agreement), withhold from such Shares that number of full Shares having a Fair
Market Value (determined as of the date such Shares are issued to the Recipient
pursuant to this Agreement or applicable election form) equal to the amount or
portion of the amount required or permitted to be withheld; or (b) satisfy such
withholding requirements through another lawful method, including satisfying
such obligation from wages or other amounts payable to the Recipient as may be
allowed by law.

 

9.Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award of
Restricted Share Units in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 of the Plan)
affecting the Company, or the financial statements of the Company, or of changes
in applicable laws, regulations, or accounting principles. Such adjustments
shall be made in accordance with Section 4.2 of the Plan and Section 409A of the
Code, to the extent applicable.

 

10.Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

11.Notice. All notices required to be given under this Award shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.

 

To the Company:CoreCivic, Inc.

5501 Virginia Way

Brentwood, Tennessee 37027

 

 

To the Recipient:

The address then maintained with respect to the Recipient in the Company’s
records.

 

12.Governing Law. This Agreement shall be construed, administered and enforced
according to the laws of the State of Tennessee, without regard to the conflicts
of laws provisions thereof.

 

13.Entire Agreement; Counterparts. This Agreement and the Plan contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

3

--------------------------------------------------------------------------------

 

 

14.Headings. Section headings used herein are for convenience of reference only
and shall not be considered in interpreting this Agreement.

 

15.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Recipient’s legal representatives. All obligations imposed upon
the Recipient and all rights granted to the Company under this Agreement shall
be binding upon the Recipient’s heirs, executors, administrators and successors.

 

16.No Right to Continued Employment. Nothing in this Agreement or the Plan shall
be interpreted or construed to confer upon the Recipient any right to continued
employment by the Company or any of its Affiliates, nor shall this Agreement or
the Plan interfere in any way with the right of the Company or any of its
Affiliates to terminate the Recipient’s employment at any time for any reason
whatsoever, whether or not with cause.

 

17.Section 409A. Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the Restricted Share Units
(including any dividend rights) to be made to the Recipient pursuant to this
Agreement is intended to qualify as a “short-term deferral” pursuant to Section
1.409A-1(b)(4) of the Treasury Regulations and this Agreement shall be
interpreted consistently therewith. However, under certain circumstances,
settlement of the Restricted Share Units may not so qualify, and in that case,
the Committee shall administer the grant and settlement of such Restricted Share
Units in strict compliance with Section 409A of the Code. Further,
notwithstanding anything herein to the contrary, if at the time of the
Recipient’s termination of employment with the Company, the Recipient is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Recipient) to the minimum extent necessary to
satisfy Section 409A of the Code until the date that is six months and one day
following the Recipient’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a termination of employment. Solely for purposes of
complying with Section 409A of the Code, a “termination of employment” shall
have the same meaning as “separation from service” under Section 409A of the
Code and the Recipient shall be deemed to have remained employed so long as the
Recipient has not “separated from service” with the Company. Each payment under
this Agreement constitutes a “separate payment” for purposes of Section 409A of
the Code.

 

18.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Recipient and the Company for all purposes.  In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be resolved in accordance with the foregoing, such controversy shall be
finally, exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator. Such arbitration process shall take place
within the Nashville, Tennessee metropolitan area. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof. Each party shall bear its own legal fees
and expenses, unless otherwise determined by the arbitrator. If the Recipient
substantially prevails on any of his or her substantive legal claims, then the
Company shall reimburse all legal fees and arbitration fees incurred by the
Recipient to arbitrate the dispute.

 

19.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional Data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement. By entering into this
Agreement, the Recipient (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Data; (ii) waives any
privacy rights the Recipient may have with respect to the Data; (iii) authorizes
the Relevant Companies to store and transmit such Data in electronic form; (iv)
authorizes the transfer of the Data to any

4

--------------------------------------------------------------------------------

 

jurisdiction in which the Relevant Companies consider appropriate, and (v)
otherwise acknowledges and consents to the provisions of Section 15.15 of the
Plan. The Recipient shall have access to, and the right to change, the Data.
Data will only be used in accordance with applicable law.

 

[Signature Page Follows]

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on the
day and year first set forth above.

 

 

 

 

CORECIVIC, INC.

 

 

By:

 

 

 

 

Title:

 

 

 

 

RECIPIENT:

 

 

 

 

Signature:

 

 

 

 

Name (printed):

 

 

 

 

 

6